717 N.W.2d 881 (2006)
Beverly A. MOORE, Plaintiff-Appellant,
v.
Lisette A. EGAN, Brian Oberly, Patty Schoeck, Yvonne Brownlee, Alicia Horvath, and Sisters of Bon Secours Nursing Care Center, Defendants-Appellees.
Docket No. 130965. COA No. 262390.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the February 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.